



COURT OF APPEAL FOR ONTARIO

CITATION: Fernandez (Re), 2013 ONCA 595

DATE: 20130930

DOCKET: C56634

Doherty, Rouleau and Pepall JJ.A.

IN THE MATTER OF WILLIAM FERNANDEZ

AN APPEAL UNDER PART XX.1 OF THE
CODE

Paul Burstein, appearing for the appellant as
amicus
    curiae

A. Menchynski, appearing for the Crown

B. Walker-Renshaw, appearing for the Person in Charge, Ontario
    Shores Centre for Mental Health Sciences

Heard:  September 27, 2013

On appeal from the disposition of the Ontario Review
    Board dated, January 3, 2013.

APPEAL BOOK
    ENDORSEMENT


[1]

This is a close case.  The reasons of both the majority and the dissent
    are clear and cogent.

[2]

We do not agree with Mr. Bursteins able submission that the majority
    misapprehended Dr. Hills evidence.  His evidence, considered in its totality,
    was properly reflected in the majoritys reasons.

[3]

As there is no misapprehension of the evidence, the appeal turns on the
    reasonableness of the decision.

[4]

Bearing in mind the deference owed to the Boards analysis of the
    evidence (see pp. 7-8 of the reasons), we see no basis upon which to interfere
    with the majoritys decision.

[5]

The appeal is dismissed.


